Citation Nr: 1502351	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been presented sufficient to reopen the Veteran's claim for entitlement to service connection for a right shoulder disability, and if so, whether service connection is warranted.

2. Whether new and material evidence has been presented sufficient to reopen the Veteran's claim for entitlement to service connection for hepatitis C, and if so, whether service connection is warranted.

3. Entitlement to a rating in excess of 20 percent for the orthopedic manifestation of limitation of motion of the thoracolumbar spine due to mechanical low back pain with L5-S1 narrowing and disc rupture of L4-L5, a rating in excess of 20 percent for left lower extremity radiculopathy, and a rating in excess of 20 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to May 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for a right shoulder disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In September 2000 the RO denied service connection for a right shoulder disability as secondary to the Veteran's service-connected back disability.  The Veteran did not timely appeal that decision and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2. New evidence received since the final September 2000 decision relates to an unestablished fact necessary to grant and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right shoulder disability.

3. In September 2005 the RO denied service connection for hepatitis C.  The Veteran did not timely appeal that decision and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

4. New evidence received since the final September 2005 decision relates to an unestablished fact necessary to grant and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.

5. The Veteran's hepatitis C was incurred as a result of illegal, intravenous drug use that was neither isolated nor infrequent.

6. Prior to May 9, 2013 the Veteran's mechanical low back pain with L5-S1 disc space narrowing and disc rupture of L4-L5 resulted in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

7. As of May 9, 2013 the Veteran's mechanical low back pain with L5-S1 disc space narrowing and disc rupture of L4-L5 has resulted in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1. The September 2000 decision denying service connection for a right shoulder disability and the September 2005 denying service connection for hepatitis C are final.  38 U.S.C.A. § 7015 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2. Evidence submitted to reopen the claims of entitlement to service connection for a right shoulder disability and for hepatitis C is new and material.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

4. The criteria for an evaluation in excess of 40 percent have not been met prior to May 9, 2013 for mechanical low back pain with L5-S1 disc space narrowing and disc rupture of L4-L5.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a,  Diagnostic Code 5243 (2014). 

5. The criteria for a 60 percent rating, but no higher, have been met effective May 9, 2013 for mechanical low back pain with L5-S1 disc space narrowing and disc rupture of L4-L5.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a,  Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Shoulder

In a September 2000 decision the RO denied service connection for a right shoulder disability.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2014).  

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In September 2000 the RO denied the Veteran's claim for service connection for a right shoulder disability as secondary to his service-connected back disability.  In his claim to reopen, the Veteran has contended that his right shoulder disability is directly related to service and provided testimony as to right shoulder injuries sustained in service.  Presumed credible, the new evidence suggests that there could be a direct relationship between the Veteran's service and his current shoulder disability.  Therefore, the Board finds that new and material evidence has been submitted, and the issue is reopened.

Hepatitis C

In a September 2005 decision the RO denied service connection for hepatitis C.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2014).  

The Board finds that new and material evidence, specifically evidence suggesting that the Veteran had hepatitis in service, has since been submitted.  Therefore, the claim is reopened.

The Board notes that although the RO found no new and material evidence to reopen the claim in the July 2010 decision, the RO subsequently reopened and considered the merits of the service connection claim in a July 2012 statement of the case.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The evidence shows the Veteran was diagnosed with hepatitis C in 2003.  Thus, it is not disputed that he has a current disability.

The Veteran testified that he was treated for hepatitis in service, and his discharge report of medical history notes a history of hepatitis.  His girlfriend at the time also submitted a statement in which she said that she visited the Veteran in the hepatitis ward while he was in service.  The Veteran further testified that he used intravenous (IV) drugs in service, sharing needles with other service members.  In 1977 the Veteran was granted a drug abuser waiver for reenlistment.  The Veteran has not alleged, and the record does not otherwise show, the existence of any other in-service risk factors for hepatitis C, other than drug use.  

Risk factors for hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA Letter 211B (98-110), November 30, 1998. 

A VA medical examiner who examined the Veteran in June 2010 opined that the Veteran's intravenous drug use on active duty most likely resulted in his hepatitis C.  The Veteran does not dispute that it was a result of his drug use in service that he contracted hepatitis C. 

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2014).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2014).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  

The Veteran does not dispute his use of drugs, but argues that it was not willful because he was housed with other service members who were drug users and they would have killed him if he had not begun to use drugs.  The Board acknowledges the Veteran's contentions, but finds that the record is uncontroverted that the Veteran's drug use was not isolated or infrequent, but rather progressive and frequent.  While the Veteran may have felt pressure to begin using heroin, his in-service use nonetheless must be considered willful misconduct.

As the Board has determined that the Veteran's drug use in service constitutes drug abuse, and hepatitis C resulting from drug abuse shall not be deemed to have been incurred in the line of duty.  38 C.F.R. §§ 3.1(m), 3.301(d) (2014).  In this regard, while 38 C.F.R. § 3.301(c) suggests organic disease incurred coincident with the chronic use of drugs is not willful misconduct, the regulation then specifically directs the reader to 38 C.F.R. § 3.301(d) for purposes of determining service connection where a disability is a result of abuse of drugs.  Both 38 C.F.R. §§ 3.301(a) and 3.301(d) prohibit service connection for diseases incurred during active military service resulting from the abuse of drugs.  In this case, the only in-service event claimed to have caused the hepatitis C diagnosed following service is the Veteran's use of IV drugs.  As any disease resulting from his abuse of illegal drugs is not considered to be in the line of duty pursuant to 38 C.F.R. § 3.301(d), service connection for the claimed hepatitis C as a result of illegal drug use in service cannot be established.  38 C.F.R. § 3.301(a) (2014).

Therefore, the Veteran's claim for service connection for hepatitis C must be denied.

Back

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in January 2010.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The July 2010 rating decision on appeal denied the Veteran a rating in excess of 40 percent for his back disability under Diagnostic Code 5243 based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In a May 2014 rating decision, the RO reduced the Veteran's rating under Diagnostic Code 5243 from 40 percent to 20 percent, rated under the General Rating Formula for Diseases and Injuries of the Spine, and concurrently assigned a separate 20 percent rating for neurological manifestation of radiculopathy of the left lower extremity and a separate 20 percent rating for neurological manifestation of radiculopathy of the right lower extremity, effective May 9, 2014.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (2014).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the General Formula for Diseases and Injuries of the Spine also provides that any associated neurological abnormalities should be rated separately under an appropriate diagnostic code.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Note (1) to the Formula for Rating IVDS Based on Incapacitating Episodes provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

The Board finds that the Veteran is entitled to a 60 percent rating under Formula for Rating IVDS effective May 9, 2013.  The May 9, 2014 VA examiner noted that the Veteran experienced incapacitating episodes having a total duration of at least six weeks during the previous 12 months.  Thus, the Board finds that the Veteran is entitled to the maximum 60 percent rating beginning 12 months prior to the VA examination under the Formula for Rating IVDS Based on Incapacitating Episodes. 

He is not entitled to a higher 100 percent rating under the General Rating Formula for Diseases and Injuries of the Spine as the evidence does not indicate that he has unfavorable ankylosis of the entire spine, but rather suggests that he retains significant range of motion.

He is further not entitled to separate ratings under Diagnostic Code 8520 for radiculopathy of the lower extremities as of May 9, 2013 as, an evaluation assigned under the Formula for Rating IVDS contemplates both orthopedic and neurological manifestations of disc disease; therefore, assigning a rating under the Formula for Rating IVDS and a separate rating for neurological symptoms, contemplates impermissible pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  The General Rating Formula states, "For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating [IVDS] Based on Incapacitating Episodes."  38 C.F.R. § 4.71a (emphasis added).  The Notes to rate orthopedic and neurological symptoms separately are listed only under the General Rating Formula.  The Formula for Rating IVDS includes no such directives.  Moreover, when the revised criteria for rating IVDS were first amended in September 2002, VA addressed comments that acute incapacitating symptoms should be rated separately from chronic orthopedic and neurological manifestations and then the ratings combined.  The commenter gave an example of a veteran having foot drop as a result of IVDS that interferes with earning capacity and also requiring frequent bed rest due to IVDS that affects earning capacity, arguing that the veteran has separate disabilities that should be evaluated separately and then combined, rather than rating based on the higher of the two respective evaluations. In response, VA explained:

 We have provided alternative methods of evaluation that allow the use of either the chronic manifestations or the total duration of incapacitating episodes for evaluation, whichever results in a higher evaluation. But, in our view, assigning an evaluation under both methods for functional impairment due to IVDS would clearly result in duplicate evaluations of a single disability, and therefore would constitute pyramiding, which is prohibited by 38 CFR 4.14.

67 Fed. Reg. 54345, 54346 (Aug. 22, 2002).

Therefore, based on the forgoing, the Board finds that the Veteran is entitled to a single 60 percent rating under Diagnostic Code 5243 as of May 9, 2013.  A single 60 percent rating is more beneficial to the Veteran than three separate 20 percent ratings, which result in a combined 50 percent rating.

With respect to the period prior to May 9, 2013, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent.

On his March 2010 VA examination he was noted not to have any incapacitating episodes of IVDS, precluding a rating in excess of 40 percent under the Formula for Rating IVDS Based on Incapacitating Episodes. 

Further, on his March 2010 VA examination his range of motion was measured as flexion to 60 degrees, extension to 20 degrees, and left and right lateral flexion and rotation to 20 degrees.  He was not found to have thoracolumbar spine ankylosis.   Further, the Veteran's medical treatment records do not otherwise suggest that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine, such that he would be entitled to a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.

In reaching this conclusion, the Board considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  However, the medical evidence does not suggest the Veteran had such additional functional loss such that his condition would more closely approximate ankylosis of the entire thoracolumbar spine.  Specifically, on VA examination in March 2010 the Veteran was found to have no additional limitations on repetitive use testing.  The Board notes that although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has further considered whether the Veteran may be entitled to a higher combined rating prior to May 9, 2013, but finds that the evidence does not support a higher combined rating.  Specifically, for a combined rating in excess of 40 percent, the Veteran must have had lower extremity neurological involvement that could be rated at least 20 percent for each extremity.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 142a, Diagnostic Code 8520 (2014).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See Id.

On VA examination in March 2010 the Veteran reported radiating pain into his hips and knees.  His motor examination was normal and he scored 2/2 of light touch of the lower extremities.  On reflex examination, his knee and ankle jerk were found to be hypoactive while his plantar reflex was normal on examination.  His medical treatment records do not otherwise indicate radiculopathy of at least a moderate degree.  Thus, the Board finds that the Veteran would not be entitled to a higher combined rating.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected mechanical low back pain with L5-S1 narrowing and disc rupture of L4-L5 that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, loss of range of motion, and lower extremity radiculopathy are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's back disability.  In addition, the Board finds the record does not reflect that the Veteran's back disability markedly interferes with his ability to work beyond what is contemplated by his rating based on incapacitating episodes.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also described what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the November 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's right shoulder disability and hepatitis C and regarding the severity and symptoms of his back disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in with respect to his back in March 2010 and May 2014 and an examination with respect to his hepatitis C in June 2010.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a right shoulder disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for service connection for hepatitis C is reopened and denied.

A rating in excess of 40 percent for mechanical low back pain with L5-S1 disc space narrowing and disc rupture of L4-L5 prior to May 9, 2013 is denied.

A rating of 60 percent, but no higher, for mechanical low back pain with L5-S1 disc space narrowing and disc rupture of L4-L5 as of May 9, 2013 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4)(2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment records reflect multiple reports of shoulder pain.  An October 1992 records indicates that the Veteran reported he fell from a truck in September, injuring his right shoulder.  At his Board hearing, the Veteran testified that prior to that incident he jammed his shoulder after being thrown back from the force of a fire hose.

The Veteran's VA medical treatment records reflect treatment for rotator cuff tendonitis.

Therefore, as the evidence indicates that the Veteran has a current right shoulder disability and that he injured his right shoulder in service, the Board finds that a VA medical opinion must be obtained as to whether it is at least as likely as not that the Veteran's current condition was incurred in or as a result of service.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination of his right shoulder.  The examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current shoulder disability was incurred in or is related to the Veteran's service.

The Veteran's claim folder a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached and all necessary diagnostic testing performed.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


